DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/20 has been considered by the examiner.

Drawings
The drawings received on 02/14/20 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
       Claim 1 is allowed because the prior art of record fails to disclose or suggest an inverter control device  including the limitation “an electronic control unit that is configured to perform full active short circuit control when the contactors are in an open state and the rotating electrical machine is in a rotating state, the full active short circuit control bringing an upper-stage-side switching element and a lower-stage-side .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mutsuura et al. (US 11,114,949 B2) disclose an inverter control board that is configured so that a detection circuit is appropriately arranged.
Miyazaki et al. (US 11,056,984 B2) disclose an inverter control device.
Takenaka et al. (US 10, 978,983 B2) disclose a rotary electric machine control device.
Yamaguchi et al. (US 2021/0104956 A1) disclose a power control device.
Saha et al. (US 10,886, 867 B2) disclose an inverter control device.
Sato et al. (US 10,840,845 B2) disclose vehicle drive control device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838